Fourth Court of Appeals
                                         San Antonio, Texas
                                                  July 31, 2020

                                             No. 04-19-00021-CV

                                              Colleen T. BRADY,
                                                   Appellant

                                                         v.

                                COMPASS BANK d/b/a BBVA Compass,
                                           Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-CI-10192
                             Honorable Norma Gonzales, Judge Presiding


                                                ORDER

        Appellant’s brief was due to be filed by May 28, 2020. Neither the brief nor a motion for
extension of time has been filed.1 Appellant is therefore ORDERED to file, within fifteen (15)
days of the date of this order, her brief and to file, within seven (7) days of the date of this order,
a written response reasonably explaining: (1) her failure to timely file a brief, and (2) why
appellee is not significantly injured by appellant’s failure to timely file a brief. If appellant fails
to timely file a brief and the written response, we will dismiss the appeal for want of prosecution.
See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if an
appellant fails to comply with a court order).




                                                              _________________________________
                                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2020.

1
  Due to a ransomware attack on May 8, 2020, the court’s network was disabled. As of July 22, 2020, the court’s
network is fully operational. All case filings are up to date, and any future filings accepted by the court should be
reflected on the court’s website within twenty-four hours.
___________________________________
Michael A. Cruz,
Clerk of Court